HALLEY, Chief Justice.
This cause coming on for decision upon an application for a writ of habeas corpus for Walter Pregler, and the court having considered the application, and the response, and the briefs, and having 'heard the matter in open court, and considered the exhibits and the evidence;
And it appearing that the application is based upon, or is presented as a test of the present state of mental health of Walter Pregler who, upon regular order of admission, entered the Eastern State Hospital in Vinita, Oklahoma, on account of his mental illness; and it appearing further that the application was heard on the same evidence and denied on the facts by the District Court of Craig County, where the conclusion was reached that the patient had not sufficiently recovered to make it appear he could be presently discharged with due propriety and safety; and this court having considered the record and the testimony of the numerous witnesses, including physicians and psychiatrists, arid having heard-all oral arguments, and it;conclusively appearing to this court that the same view should be taken;
*884Therefore, upon consideration of all of the foregoing statements the court finds that the application for writ of habeas corpus should be denied for apparent lack of beneficial merit.
The court deems it unnecessary to further state or discuss the facts presented, or the law applicable to such orders of admission, or the various methods provided by law for releasing or obtaining the discharge or dismissal of patients from the Eastern State Hospital, when any such patient should be or may be released or discharged with due propriety and safety. S.B. 450, Title. 12, § 976, S.L.1953, p. 56.
For the reasons stated, the writ is denied.